Citation Nr: 1244252	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-14 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active service from September 1990 to September 1994 and February 2005 to September 2006.

This matter came before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his wife, M. M., testified before the undersigned Veterans Law Judge in September 2012.  A transcript of his hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran is challenging the RO's determination that he is incompetent to handle his VA funds. 

A January 2009 VA examination conducted as a periodic review found the Veteran was not competent to manage his financial affairs.  An October 2011 VA examination report found the same.  A note from M. K, M.D., the Veteran's treating VA psychiatrist, indicated that the Veteran does not present with issues that impact on his competency to manage funds.  

The Board notes that there are no VA medical records in the claims file.  In a January 2009 VA examination, the examiner noted that the Veteran had been receiving individual and group therapy at the El Paso VA Medical Center.  To date, no attempt has been made to obtain the identified VA treatment records.  To the extent that such records relate to treatment for a psychiatric disorder, they may contain evidence supportive of the Veteran's claim. 
Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's psychiatric disability, to specifically include any pertinent VA treatment records from 2008 to the present.

2.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be furnished to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


